IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: Z.C., A MINOR                     : No. 98 WAL 2019
                                         :
                                         :
PETITION OF: G.B-.C., NATURAL            : Petition for Allowance of Appeal from
MOTHER                                   : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of May, 2019, the Petition for Allowance of Appeal is

DENIED.